 144DECISIONSOF NATIONALLABOR RELATIONS BOARDRichardV.Stevens,An Individual, d/b/a TheStevensMachine Company;Richard V. Stevensand Robert L. Stevens,Partnership,d/b/a StevensEquipmentCompanyandLodge1580,InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO. Cases 3-CA-3644and 3-CA-3711August 19, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN ANDZAGORIAOn June 6, 1969, Trial Examiner Henry L. Jaletteissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengagingincertainunfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth intheattachedTrialExaminer'sDecision.He alsofound that the Respondent had not engaged incertainotherunfairlaborpracticesandrecommended that said allegations be dismissed.Thereafter, the Respondent filed exceptions to theDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in the case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Richard V.Stevens, An Individual, d/b/a The Stevens MachineCompany;RichardV.Stevens andRobertL.Stevens,Partnership,d/b/aStevensEquipmentCompany,Belmont,New York, their agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE,Trial Examiner:'The original andamended charges in Case 3-CA-3644 were filed onNovember 7, 1968, and January 17, 1969, respectively; theoriginal charge in Case 3-CA-3711 was filed on February24, 1969. The Charging Party is Local 1580, InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO, hereinafter referred to as the Union. Thechargesareagainsttheabove-captioned individualproprietorship and partnership as a single employer andRespondent.On December 18, 1968, pursuant to an agreement forconsent election arising out of a petition filed by theUnion in Case 3-RC-4542, an election was held in a unitofRespondent's employees in which three challengedballots were cast which were determinative of the resultsof the election. Pursuant to section 6 of the agreement forconsent election, the Regional Director directed a hearingon the challenges on January 20, 1969.On January 22, 1969, the General Counsel issued acomplaint in Case 3-CA-3644 and an order consolidatingthat case with Case 3-RC-4542, for purposes of hearing,ruling and decision, and providing that thereafter Case3-RC-4542 be severed and transferred to the RegionalDirector for further processing. On March 13, 1969, theGeneral Counsel issued a complaint in Case 3-CA-3711,and on March 14, 1969, he issued an order consolidatingCase 3-CA-3711 with Cases 3-CA-3644 and 3-RC-4542.The complaints allege that the Respondent engaged inconduct violative of Section 8(a)(1) of the Act, and thatRespondent dischargedRichardPatterson,LarryM.Cline,andLaverneRamsey because of their unionactivities in violation of Section 8(a)(1) and (3) of the Act.Of the three challenged ballots in Case 3-RC-4542, twoare the ballots of Richard Patterson and Larry M. Cline,the alleged discriminatees in Case 3-CA-3644. The thirdchallenged ballot is that of one David Mack whose ballotwas challenged by the Union on the ground he lived withthe owner of Respondent. On March 26 and 27, 1969, thecase was tried in Belmont, New York.Upon the entire record, including my observation of thewitnesses, and after due consideration of the brief filed by,Respondent, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Stevens Machine Company is the trade name andstyle of an individual proprietorship owned by Richard V.Stevens,which is engaged in the manufacture anddistribution of machine parts and related products at 3373Riverside Drive in the town of Scio, New York.The Stevens Equipment Company is the trade nameand style of a partnership consisting of Richard V.Stevens and his son, Robert L. Stevens, which is engagedin the manufacture, repair, purchase, sale and distributionof farm implements and machinery and related productsat the same location as Stevens Machine Company.The complaint alleges, and the answer denies, thatStevensMachine and Stevens Equipment are affiliatedbusinesses under common ownership and management,whose owners formulate and administer a single commonlabor policy, and that they constitute a single-integratedbusiness enterprise and a single employer within themeaning of the Act. As already indicated, RichardStevens is owner of one business and a partner in theother, and both businesses are located at the same place.They occupy a single building with a single office andoffice staff.Richard Stevens is active in both businesses.He fired alleged discriminatee Larry Cline, who was anemployee of Stevens Machine, and made the decision to178 NLRB No. 26 RICHARD V. STEVENSfirealleged discriminateeRichard Patterson, who wasemployed by Stevens Equipment. The employees of bothbusinesses were included in a single unit in the AgreementforConsentElection in Case 3-RC-4542 which wasexecuted by Richard Stevens on behalf of both businesses.Based on the foregoing and the record as a whole, Iconclude that Stevens Machine and Stevens Equipmentconstitute a single employer within the meaning of theAct. The complaintalleges,and the answer admits, thatthe Respondent during the year preceding the issuance ofcomplaint, in the course and conduct of its businessoperations, manufactured, sold and shipped from its placeof business in Scio, New York to points outside the StateofNew York goods and products valued in excess of$50,000.Accordingly, I find that Respondent is, and hasbeen at all times material herein,an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.11.THE LABORORGANIZATION INVOLVEDThe complaintalleges,the answer as amended at trialadmits, and I find, that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Independent 8(a)(1) Conduct1.Interrogation, impression of surveillance, andthreats of discharge and plant closureThe independent 8(a)(l) conduct discussed under thissubheading is that alleged in paragraphs IX(A) and (B) ofthe complaint in Case 3-CA-3644 and attributed to bothRichard Stevens and Robert Stevens. It is not clear fromthe form of the pleading which conduct is being chargedtoRichard Stevens and which to Robert Stevens. It isclear from the record that both Stevens were not beingcharged with all, or the same, 8(a)(l) conduct, although itisnot clear even now which act of which Stevensconstituteswhich independent 8(a)(l) violation. In thecircumstances, I am setting forth those incidents whichappear to me to have been within the intendment of theallegations,allofwhichwere fully litigatedwithoutobjection of Respondent at the trial.Preliminarily, it should be noted that we are dealinghere with what is basically a small family enterprise, withapproximately 10 employees during the events to bedescribed.Following some discussion among the employees of thedesirabilityof a union, employee Richard Pattersonobtained some authorization cards of the Union which hebrought to the shop on September 19, 1968.' During thelunch hour that day, all but two employees and ForemanHaroldWyckoff signed cards and returned them toPatterson.The record does not indicate what, if any,union activity the employees engaged in after the initialcard signing, but on October 22, the Union made ademand for recognition, which was rejected by letter datedOctober 25. On October 30, the Union filed the petition inCase 3-RC-4542.According to employee Thomas Hickey, about a weekafter the employees signed cards, Richard Stevens cameinto the tool room and told him he had heard there wasunion agitation going on in the shop, and he wanted to'Unless otherwise indicated,all dates refer to 1968.145know if Hickey was part of it. Hickey told him no,although he had in fact signed a union card. Stevensremarked that he thought he knew who one of theemployees behind the Union was. "It's the guy you ridewith," (this was Larry Cline), and "I'm not about to letanything like that get started." Stevens did not deny thatsuch a conversation took place, but denied that he madethe statement that one of the employees behind the Unionwas the guy Hickey rode with.' I credit Hickey'stestimony.'A few days later, Stevens remarked to Hickey thatHickey must havesignedone of the cards. Hickey assuredStevens he had taken no part in such activity. Thistestimony is undenied.According to employee Richard Patterson, 1 week or 2weeks after theunioncards were signed, Richard Stevensasked him, Laverne Ramsey and David Freeman if theyknew anything about the Union. Patterson said no.Stevens added that he was footing the bills and he wasgoing to runthe shop the way he wanted to.Patterson could not recall that Ramsey or Freemansaid anything, and Freeman did not testify to such anincident.Ramsey testified to an incident wherein RichardStevens remarked that the Union would never get in theshop, but he placed only Freeman as being present. Whilehis description of the incident leads me to believe it wasthe same incident described by Patterson, the record is notsufficiently clear on the point to make such a finding. Theissue is notcritical,because neither the testimony ofPatterson on this point, nor that of Ramsey, was denied.About the first of November, employee John Shaw wascalled into the office and was told by Richard Stevens thatbecause of defective work he had performed, Stevensdeemed it necessary to discharge him. Shaw explained toStevens that he had bought a new car on which he had tomake payments and he asked to be permitted to continueworking until the end of the year when he expected tobegin military service. Stevens acquiesced.The foregoing is undisputed.According to Shaw,however, at the conclusion of the foregoing, Stevens askedhim if he knew anything going on about the union matter,and who was the head of it. Shaw said he did not know,that there were rumorsgoingaround, and there had beentalk, but he did not know who started it. Richard Stevensdenied that there was any mention of the Union in thisconversation with Shaw, and he is corroborated by his sonand his wife who were present during the conversation.Iwas favorably impressed by Shaw's demeanor and Icredit his testimony. I cannot say as much for eitherRichard or Robert Stevens, and Mrs. Stevens' demeanorconveyed such a strong sense of familial unity that I canaccord no weight to her testimony. If her description ofShaw's behavior on this occasion is accurate, it is difficultto conceive that Shaw was lying when he testified. Forexample, she testified that when her husband talked toShaw, "... John sort of begged to stay. And I never sawanyone shake so hard in my life,."An. employee so'According toHickey,RobertStevenswas present during thisconversation,but Robert Stevens was not examined on this point.'Respondent contends that Hickey is not a credible witness for severalreasons, including an alleged conflict between his testimony and that ofForeman Wyckoff about statements madeby Hickey to Wyckoffabout thework performanceof Larry Cline. From my reviewof the testimony, anyconflict between the two is more apparent than real. In any event,whatever conflict there exists between Hickey's andWyckoff'stestimonyaffords no basis for discrediting Hickey in a conflict of testimony withRichard Stevens.In such a conflict, for reasons appearing fully herein,Richard Stevens emerges the loser. 146DECISIONS OFNATIONALLABOR RELATIONS BOARDfrightened of his employer would hardly risk discharge byfabricating a conversation, particularly where there is noshowing that he has a special interest in the outcome ofthe proceeding. Shaw was still employed at the time of thetrial and was not scheduled to enter military service untilAugust.On or about October 25, Stevens gave each employee aslip of paper to read, sign, and hand back to him beforethe end of the workday. This slip was never produced attrial,but it is undisputed that it asked each employee toindicate whether or not he was interested in having theUnion as a bargaining agent.Only Wyckoff and Colesof, neither of whom had signedunion cards, returned the slips. Employee Utter, who alsohad not signed a union card, had not received a slipbecause he was on vacation when they were passed out.At quitting time the same day, Stevens asked employeeHickey if he had signed the slip. Hickey replied that thiswas the third time Stevens had asked him (about his unionsentiments, that is) and that he did not want to hear anymore about it. Stevens said, "Well, I want to know yourposition" and Hickey replied, "You know my position, Iwouldn't sign this for you or anybody else."About the same time, Stevens also asked employeeDavid Freeman for his slip and when Freeman replied hedid not have it, Stevens stated he wanted it back. Freemanrepeated that he did not have it. Stevens also askedemployee John Shaw if he had signed his slip and whenShaw said no, Stevens asked him where it was and Shawsaid he threw it away. Stevens then asked him whether ornot he was interested in the Union and Shaw, who wasleaving, did not reply.Respondentofferedno testimony relative to thecirculationof the slips and none of the foregoingconversationswasdenied.However, the issue ofRespondent's purpose in polling its employees was openedup by General Counsel on cross-examination and Stevensthereafter set forth his reasons as follows:Iwas trying to find out information; that's all. Justtoknow who was interested in the Union. Also tocorroborate the information thatMr.Wyckoff hadgiven me that the fellows signed cards.Iwanted to find out if as stated, the majority of myemployees in the machine shop were in fact, in favor ofthe Union as a bargaining agent. If they were, then Iwould have determined to talk to the Union about it.On recross-examination,Stevensdisclaimedanyintention to recognize the Union stating that if he hadlearned the employees were for the Union, "I was goingto look into it. I would have investigated the possibility ofthe Union if the majority of the boys in the machine shopwanted it."Inmy view, this shifting and evasive testimonyindicates clearly that the purpose of the poll was not todetermine the truth of the Union's claim of majority. I sofind.Summarizing the foregoing, I find that all the foregoinginterrogations and the attempted poll were coercive andviolative of Section 8(a)(1) of the Act. The attempted polland the systematic interrogations apart from theattempted poll were not conducted under the safeguardsenumerated by the Board inStruksnes Construction Co.,Inc.,165NLRB No. 102. Specifically, there was nolegitimate purpose, employees were not told of a purposeand were not assured against reprisals, the attemptedwrittenpollwas not secret, and the interrogationsoccurred in the context of other unfair labor practices.Additional circumstances indicative of the coercive natureoftheinterrogationsare:InHickey'scase,theinterrogationswere repeated and persistent; in Shaw'scase, the interrogation followed a conversation with all theearmarks of a performance staged to frighten him; inPatterson's case, he was to become a discriminatee.In addition to the foregoing respecting the conduct ofRichard Stevens, General Counsel elicited testimony fromForeman Wyckoff that a week or more after the unioncards were signed Richard Stevens told him that if theUnion came in, he might have to close the doors becausehe would not know what demands they would make. Ihave no indication what the General Counsel's position isabout this testimony which was undenied, but, apart fromany other considerations, it cannot be construed as anunlawful threat because I find thatWyckoff was asupervisor within the meaning of Section 2(11) of the Act°GeneralCounsel also elicited testimony from LarryCline that 2 or 3 weeks after he signed a union card,Richard Stevens remarked to him that he had heard byword of the grapevine that the employees were trying toget a union there, and that he wanted nothing to do withit.Stevens said if any of the employees were not satisfiedwith their jobs they could leave any time they wanted to.This testimony is undenied.As noted under this subheading, General CounselallegesthatRespondent conveyed the impression ofsurveillance to its employees; however, it is not clearwhich conduct is alleged to fall in this category. If hecontends that Stevens' remark,supra,that he had heard"by word of the grapevine" of the employees' unionactivities conveyed the impression of surveillance, I do notagree.Apart from the card signing in the plant in thepresence of a supervisor, there is no showing what otherunion activities the employees engaged in; for example,there is no showing they were holding union meetings. Inthese circumstances, it is difficult to understand howStevens could have engaged in surveillance or how hisremark could reasonably be construed as conveying animpression of surveillance.'The other remark that may fall under this complaintallegation is that of Stevens to Hickey that he thought heknew who one of the employees behind the Union was, areference to Cline. But Cline, like Hickey, was merely oneof the card signers and Hickey knew this. In thiscircumstance, and the circumstances referred to in thepreceding paragraph, this statement could not reasonablybe construed as conveying the impression of surveillance.Paragraph IX(b) of the complaint in Case 3-CA-3644includes the phrase ". . . and advised its employees that iftheywanted the Union, they should resign from theiremployment."The form of the allegation makes itdifficult to determine whether the allegation is directed toRichard Stevens' remark to Cline,supra,that if theemployees were not satisfied they could leave anytime, ortoasomewhat similar remark attributed to RobertStevens by other employees, or both.David Freeman testified that sometime after the unioncards were signed Robert Stevens stated to the employeesof Stevens Equipment that there was talk in the other partof the building about getting union representation and thatif they wanted any part of it they might as well go out the'There is undisputed testimonythatWyckoff is responsible for theoperation of the machineshop,that he assignswork to employees in amanner requiring the exercise of independent judgment, and has theauthorityto grant timeoff to employees.'Cf.BryantChucking GrinderCompany,160 NLRB 1526, 1546. RICHARD V. STEVENSdoor because he did not want any part of it.Richard Patterson, described Robert Stevens' statementto be if "we were talking about getting the union in therewe might as well look for another job."Laverne Ramsey described the statement to be thatthere was talk of aunionin the shop and if "any of usthree were thinking of the Union, we were automaticallyfired."Robert Stevens did not expressly deny the statementsvariously attributed to him above. He did deny them byimplication, inmy view, by his testimony that afterhearing of the union activity, he called the employeesnamed above together and told them.there wasapparently some union activity in the machine companyand that if they were interested in the equipment end thatitwas very possible that I would have to cease businessbecause at that time we weren't making any profit,anyway."Iwas not impressed by Robert Stevens' demeanor onthe witness stand and I obtained the impression that thistestimony was partly a recitation of what had occurredand partly his statement for the record of the reasons forhis conduct I do not believe that he made any statementwhich qualified the patent threat with a statement of thecompany's profit position; if he did, I believe he omittedfrom his testimony that part described by Freeman andPatterson as "go out the door" or "look for another job,"which are essentially the same in idea and which I credit.Iattach no weight to Ramsey's version which I believerepresents his interpretation of Stevens' remarks, althoughoffered by him as the remarks made.In short, I find that Robert Stevens' statement asdescribed by Freeman and Patterson not only indicatedthat the Union was not wanted, but also, that employeesin favor of one were not desired and impliedly would beterminated.Respondent thereby violated Section 8(a)(1).Stewart & Stevenson Services, Inc ,164 NLRB No 100;The Great Atlantic & Pacific Tea Company, Inc.,167NLRB No. 110, enfd. 408 F 2d 374 (C.A. 5). The sameconsiderations apply to Richard Stevens' remark to Clinewhich I also find violative of Section 8(a)(1) as alleged inparagraph IX(b) of the complaint in Case 3-CA-3644. Theremarks of Robert Stevens are deemed to be the threatsalleged in paragraph IX(a) of the complaint in Case3-CA-3711.Employee Freeman testified credibly that on the date ofCline's discharge, Robert Stevens came into the shop and"kind of joking" said, "Well, now, we got rid of theUnion agitator." Freeman is corroborated by Hickey andRamsey and Robert Stevens did not deny making thestatement. Such a statement to employees, whether or notit is in fact the true motive for the discharge, is coerciveas it clearly implies that the discharge was because ofunion activity and implies that the employees to whom itismade will also be discharged if they assist the Union.Mid-SouthManufacturing Company, Inc.,120NLRB230;Inland Motors,175NLRB No. 139. Moreover, it isreasonable to conclude that whatever humor RobertStevensmay have seen in the discharge of a unionagitator would not be shared by the employees. Freemandidnot testify that he considered the announcementhumorous.A few days before December 3, Hickey asked RobertStevens how serious theunionbusiness was and remarkedthat he thought it was something to laugh at. RobertStevens replied, no, it had gone beyond the laughing stageHe added, "Well, I'll tell you. If anything happens to mydad in the way of a heart attack or say anything like that147and I find out he-I found out the one that started this-"he said, "I'll take a gun and kill the son of a bitch."Bob's wife remarked that that kind of talk would only gethim behind bars and Bob replied, "Well, this is the onlydad I've got."This testimony is undenied and I credit it. Respondentcontends that the statement is so outrageous that it isunbelieveable and, thus, hardly threatening I do notbelieve,however, that it is necessary to conclude thatStevens really meant what he said in order to hold thatthe statement is coercive. The intensity of animus againstthe Union and the employees adhering to it reflected insuch a statement is so great that the statement cannot buthave a coercive effect on employees, and I find theremarks violative of Section 8(a)(1).2.The granting of wage increasesThe complaint in Case 3-CA-3711, as amended at thetrial, alleges that on December 4, Richard Stevens offered,promised and granted wage increases and other benefits toits employees if they refrained from union activity. Theonly evidence offered in support of this allegation relatedto wage increases given to John Shaw and Larry Cline.At quitting time on December 4, Richard Stevens gaveShaw his paycheck as usual and told Shaw there wassomething extra in it, that Shaw had been doing betterwelding and he appreciated it. Stevens added, "If youcould help me out . . I would appreciate it."In his direct testimony about this conversation, Shawadverted to the fact that it was before the election, but hedidnot quote Stevens as expressly referring to theelection.On cross-examination Shaw testified that Stevenssaid, " . . would you help me out when election timecame," and Shaw indicated that his use of the wordelection was not an interpretation of Stevens' remarks, butthat he was quoting Stevens "Without an if, and, or but."Stevens denied mentioning the election, or voting, or theUnion. I credit Shaw. I have previously indicated myreasons for crediting Shaw. In addition, I have consideredinconnection with this instance the fact that the daybefore he granted the wage increase, Richard Stevens hadsigned an Agreement for Consent Election scheduling anelection for December 18, the fact that it had only been 3months since Shaw had received an increase, that he hadnot requested an increase and it came as a surprise tohim, and Stevens' failure to offer any credible explanationfor giving the increase at that time. Accordingly, I findthat the granting of the wage increase was violative ofSection 8(a)(1) of the Act.NL.R.B. v. Exchange PartsCo., 375 U.S. 405.Two or three weeks before his discharge, Larry Clinereceiveda 10-cent-per-hour wage increase. Cline hadasked for an increase several times (according to RichardStevens,Clinewas "continually bitching formoremoney"). Cline could not recall what Richard Stevens toldhim when he granted him the wage increase, but accordingto Stevens, when he told Cline there was a little more inhis check, Cline said, "Well, there had better be." I donot know what significance is to be attached to thisremark other than as confirmation that Cline did notdeserve the increase. Stevens testified he had told Clineseveral times that it was not in the cards, adding on thewitness stand, "And, as you know, he has been quite abad workman."Stevens then added, "Now, Larry is a fellow whodoesn't have much. And he-upstairs either-and I didfeel sort of sorry for the kid and would have like to 148DECISIONSOF NATIONALLABOR RELATIONS BOARDhelp him along and try to. But it got to the point whereI said, `Well,' to myself, `Maybe a ten cent increase willmake him produce better or make him shape up.' So, Igave him a ten cent increase."Yet, on Stevens' own admission, when he gave Cline hischeck he said nothing to him about his reasons. Had thesebeen his true reasons, it would seem that he would havetoldCline thatClinemighthaveunderstood thatimprovementwas expected of him. Under all thecircumstances, I am persuaded that the wage increase toCline was motivated by Stevens' desire to combat theunion activity of his employees and to influence Cline torefrain from supporting the Union. Accordingly, I find thewage increase violative of Section 8(a)(1) of the Act.B.The Dischargeof RichardPatterson,Larry Clineand Laverne Ramsey1.The factsrelating to the dischargesa.Richard PattersonPattersonwas employed on June 24 by StevensEquipment as a mechanic and general laborer. He wasdischarged on October 14. He was the employee whoprocured union cards and who brought them to the shopon September 19.On Thursday, October 10, Patterson asked RichardStevens for, and received, permission to leave work early.He gave no reason for wanting to leave early, but statedat the trial that it was because he did not feel well.According to Patterson, whom I credit, nothing was saidabout his coming to work on Friday. On Friday,Patterson did not report to work, nor did he report hisabsence. He testified he did not feel well, had a slight coldand a headache, that he went to a doctor, but that thedoctor did not prescribe anything. Patterson admitted thatafter his visit to the doctor he and a friend went to acabin in the woods which they own where he spent aboutthree quarters of an hour checking things, returning homeat 3:30 p.m. He admitted he was probably well enough togo to work that day.Saturday was not a regular workday and Patterson didnot report for work. Patterson was not asked whether hehad been told to report to work on Saturday.On Monday, October 14, Patterson reported to workand was told by Robert Stevens that he was running shortof work and he did not need three guys anymore, and hewas going to let Patterson go. Patterson said nothing. Nomention was made of Patterson's absence from workFriday and Saturday.Robert Stevens confirmed that the only reason he gavePatterson for the termination was lack of work, but hetestified that there were in fact other reasons, namely, histardiness, the lack of work, and the fact that he had toldRichard Stevens he would be in on Friday and he was not.'He did not mention these other reasons because hewanted Patterson to leave with a favorable attitudetowards Respondent and he did not want to appear to bean ogre.Richard Stevens testified that when he gave Pattersonpermission to leave early on Thursday, he specifically'On Friday,an investigator from the Bureauof CriminalInvestigationshad made inquiries at theshop aboutPattersonwhom he wanted tointerview about a burglary.Thismatter was discussed among the Stevensand referredto byRobert Stevens when terminating Patterson;however, itwas not asserted to be one of the reasons for discharging him.asked him if he would be in the next day and Pattersonsaidhewould.Richard Stevens also testified in thefollowing fashion that Patterson had been asked to comein on Saturday: in answer to the following question by hiscounsel, "You had asked him?" he replied, "Right." Yet,when I asked him who had asked Patterson to work onSaturday, he replied, "Bob had asked him."Bobtestified he could not say whether Patterson had been toldto report to work on Saturday.b. Larry ClineClinewas employed on January 31, 1967, anddischarged October 23, 1968. At the time of his discharge,hewas the senior employee, only ForemanWyckoffhavingmore seniority.He signed a union card onSeptember 19.OnMondaymorning,October21,ClineaskedForeman Wyckoff for, and received, permission to takethe rest of the day off to do work at home.On Tuesday, Cline reported to work and after about 2hours, he asked Richard Stevens for permission to leaveearly.Stevens gave him no answer. Shortly, thereafterCline left work without permission. (Cline testified he alsoaskedWyckoff for permission on this day, but I do notcredit him.His testimony that he asked Wyckoff forpermission was elicited by a leading question, and whentestifying about his termination conversation with Stevenshe was again led to state that he told Stevens he hadreceived permission from Wyckoff; yet, when I examinedCline, I found him to be uncertain about everything.Despite reservations about certain aspects of Wyckoff'stestimony with regard to Cline, I credit his testimony thatCline did not request permission on Tuesday.)On Wednesday, Cline reported to work and punchedhis timecard as usual. He was called into the office whereRichard Stevens told him that if he thought his work wasmore important than the company's, he was going to lethim do it. According to Stevens, he gave Cline his checkand Cline left without saying a word. According to Cline,he protested that he had received no warning and that hehad Wyckoff's permission. For the reasons given above, Ido not credit Cline about this conversation.c.Laverne RamseyRamsey was employed by Stevens Equipment in July1967, and was discharged January 20, 1969. He signed aunion card on September 19. On December 3, Ramseywent to Buffalo to attend the R case hearing on behalf oftheUnion. Ramsey had owed a substantial amount ofmoney to Respondent for a long time and the dayfollowing the hearing Robert Stevens handed him astatement of account, putting it "right under his nose,"which stated that unless the account was paid byDecember 6, Respondent would file suit. Ramsey did notpay and suit was filed.Ramsey owns a large farm and he agreed to go to workforRespondent after several discussions with RobertStevens in which Ramsey indicated that he would acceptemployment only on condition that he would haveadequate time off to plant and harvest his crops. Therecorddoesnot indicate the specific terms of thearrangement agreed to. Although Robert Stevens deniedmaking any special arrangements, he admitted to ageneral agreement with Ramsey to take time off forplantingand harvesting, and the record shows , thatRamsey took time off in the December 1967-January 1968 RICHARD V. STEVENS149period and the June-July 1968 period.In the week before January 13, 1969, Ramsey hadmade arrangements to have a field of his corn combinedby one, Roger Granger. On the day Granger started,January 13, Ramsey's wife called Respondent to advisethatRamsey was ill. Ramsey did not report to workduring the entire week of January 13, and during 4 daysof that week Granger was combining the corn andRamsey was in the field helping him. Although Ramseydenied that he did any work in the field, he admitted thaton two or three occasions he moved the truck into whichthe corn was loaded and that he was present during partof the..time Granger was working. According to Granger,Ramsey was there all the time he was combining. In fact,Ramsey and he had agreed to meet in the field onMonday when Granger started the combining.Ramsey returned to work January 20, 1969, and wasdischarged. Robert Stevens asked him where he had beenthe preceding week and Ramsey told him he had been illand also that he had "visited" with the man combining hiscorn.Robert Stevens remarked that Ramsey had visitedseveral times according to his understanding. He alsomentioned an account owed Respondent by Ramsey, butRamsey disputed the amount claimed.Richard Stevens told Ramsey he was going to bedischarged, that he was among several others in theorganization costing them a lot of money. Ramsey askedwhat he meant and Stevens replied "You know attorneyscost a lot of money." Ramsey remarked that he could notsee how Stevens felt he was the one costing Respondentmoney and Stevens replied, "Well, I, among others in theorganization, were costing them money."According to Robert Stevens, on' the previous Tuesday,he had heard that Ramsey had been seen with the man hehad hired to combine his corn, and on the same day hisfatherhad called Ramsey's house with regard to amachine part he could not find and had received noanswer.On Wednesday, Thursday, and Friday, Stevensreceived information indicating that Ramsey was not inhis house, and on Sunday, January 19, he talked withGranger, the combine man, who confirmed that Ramseywas helping him.When Ramsey reported to work on Monday, Robertasked him why he had not been at work and Ramsey toldhim he had been sick and he asked when Stevens wasgoing to get off his back. Stevens told him that was asgood a time as any and Ramsey replied that was perfectlyalright, but if Stevens thought he had trouble in the past,he wanted him to know it was just beginning. Stevenstestifiedtherewas no mention of how much moneyRamsey had cost the Company or how expensiveattorneys were.Richard Stevens did not testify about this conversation.2.Analysis and ConclusionsThe record in this case is a welter of inconsistencies,contradictions, and plain falsehoods, and threading onesway through it to determine Respondent's motive indischarging Cline, Patterson, and Ramsey is not a simpletask.Although each employee gave cause for discharge,this does not mean that Respondent may not have beenmotivated, in part, by their union activities in deciding toterminate them. "The circumstances of each case must beweighed to determine what motivations truly dominatedthe employer in laying off or discharging the employees."N.L.R.B. v. Jones Sausage Co.,257 F.2d 878, 882 (C.A.4).One circumstance which weighs heavily in my findingsabout the motivation of Richard Stevens in dischargingCline and Patterson is Stevens' lack of credibility. Frommy observation of Richard Stevens, at the time hetestifiedhe was still angry with his employees becausethey had signed union cards and he still conveyed theimpression of a determination to show them he was"footing the bills" and running the shop. On the basis ofhis demeanor alone, I would discredit him. However, thereare additional guides to his lack of credibility. I havepreviously pointed out his shifting and evasive testimonyon the purpose of the attempted poll, and his testimony onhis reasons for giving Cline a wage increase is patentlyincredible.Equally incredible,andpatentlyso,isRespondent's contention that Stevens had no knowledgeof Cline's and Patterson's union sympathies.As noted earlier, the employees signed union cards onSeptember 19, in the presence of Foreman Wyckoff, whotestified that on the same day he told Richard Stevensthat the boys were trying to start a union, and hementioned specifically the boys involved in signing cards.Stevens admitted that Wyckoff told him about the cardsigning, but denied that Wyckoff mentioned any specificnames. I credit Wyckoff who appeared to me generallycredible, although his inclination to generalize in testifyingaboutClinecreatedfalseimpressionsaboutCline'sattitude and cooperation. Moreover, Richard Stevens' owntestimony belies his assertion of a lack of knowledge. Inessence,his testimony amounts to no more than anassertion that he did not have the certain knowledge ofpersonalobservation.As Stevens stated, "The onlysuspicion I could have was that Mr. Wyckoff had told methese fellows had signed cards. I didn't see them do it."On the basis of the record as a whole, I find he had therequired knowledge.The next circumstance which has been weighed inevaluatingRespondent's motivation is the evidence thatRichard Stevens regarded the employees' union activitiesas an act of belligerence which he determined to meet"head-on."Of course, Stevens did not state that heregarded the employees' union activities as their act ofbelligerence;rather,heclaimed that they becamebelligerent:"Well, there was a definite trend towardsbelligerence as far as the employees were concerned, as faras answering to any requests. You could tell there was adefinite attitude that apparently they were going to doabout what they saw fit."This having been said, one would have expected specificexamples. There are none that are worthy of credence.Thus, one example given was of an alleged drop inproduction. Not a single detail, even less any records, wasoffered to support such an assertion.Another example of change of attitude was moregriping, the only example of which was a good deal oftalkaboutmore wages, and the only two employeesidentified with this talk being Cline and Hickey. In Cline'scase, on the basis of Stevens' own testimony it appearsthat any talk about more wages antedated the unionactivity.Cline only worked about 5 weeks after he signeda union card, so he could only have asked for a wageincrease a limited number of times; yet, Stevens describedhim as "continually bitching" for more money.' InHickey's case, the demand for more money had occurredbefore he even reported to work several weeks before theunion activity occurred.'Foreman Wyckoffalso attributed a change of attitudeto Cline, stating,"He had gottenalmostto the place to where hejust simply didn't care 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDStevens also included the conduct of Patterson andCline in being absent from work as part of the attitude ofbelligerence and lack of cooperation. There is a superficialappeal to this attempt to enlarge the absences of Pattersonand Cline just prior to their discharge into a pattern ofbelligerence and lack of cooperation. The flaw of theappeal, however, is that it is built up on the unsupportedassertions discussed above, it presupposes that there isevidentiary support of a trend of belligerence I find nosuchevidence.Rather,Ibelievetheconclusion isinescapable that Stevens construed the adherence of hisemployees to the Union as belligerence and that hisanimus against them because of such adherence was at theroot of the discharges, at least in the case of Pattersonand Cline.Thereareseveralreasonswhy I conclude thatPatterson'sdischargewas discriminatorilymotivated.While it is true that he was absent without permission onFriday, the evidence establishes that Respondent was verypermissiveon the question of attendance. This wasattested to not only by employee David Freeman, butRobert Stevens' own testimony about his alleged talkswith Patterson about his leaving work early or beingabsent on Saturdays conveys a sense of permissiveness;significantly,Robert Stevens did not say he warnedPatterson. The evidence of other discharges suggests thesame permissiveness and indicates a greater tolerance thanwas shown to either Patterson or Cline.Moreover, although Robert Stevens was the partnerwho generally supervised the employees of StevensEquipment, it was his father who made the decision to firePatterson.'Although Patterson had not been told toreport to work on Saturday, Richard Stevens did notinquire about his absence, but simply presumed he hadbeen told to report for work.Next, there is the admitted fact that Robert Stevensliedabout the reason for discharge in the terminationconversation. Although he claimed that lack of work wasin fact one of the reasons, I do not believe him and there.isno evidence to support the assertion. Nor am Iimpressed by his stated reason for not telling Pattersonthe true reason, if the reason was his prior absence. Thiswas not a reason to be hesitant to state, especially wherehe claimed to have spoken to Patterson about the matterbefore.'In view of the foregoing, and in light of Respondent'sproven animus against the Union and its contemporaneous8(a)(1) conduct, I find that the discharge of Patterson wasmotivated not by his absence on Friday, but by his unionactivities,and that Respondent thereby violated Section8(a)(3) and (1) of the Act.In the case of Cline, Respondent asserted two reasonsfor his discharge: his work was poor and he absentedhimself from work without permission. The first assertedwhetherhe came in andworked or not." Wyckoff based this statement onthe fact that Cline had applied for work elsewhere However, Cline hadapplied elsewhere before theunionactivity andWyckoff could not saywhenthis alleged changeof attitude firstmanifesteditself, gave no specificexamples, anddid noteven recall mentioningit to Richard Stevens I canaccord no weightto such generalizations'On directexamination,Robert Stevens saidthe decisionto dischargePatterson was primarily his, on cross-examination,he stated the decisionhad been made and "I was agreeable." I believe thislatter statementreflects accuratelythatitwas Stevens perewho made the decision'CfN L.R.B. v. Dominick'sFiner Foods, Inc,367 F.2d 781 (C A 7),where the reasons for discharge were the personal habits, including thegeneral appearance,of thealleged discriminatee,and the supervisor wantedto spare her feelings.reason is patently pretextuous. Cline was the most senioremployee and, whatever his shortcomings they can hardlyhave been so bad else he would have been dischargedearlier.There are notably few details about his poor workand no evidence of any warnings, for example, as wasgiven to John Shaw. Finally, nothing was said about hiswork when he was discharged.Whatofhisunexcusedabsence?InrejectingRespondent's assertion that this was the reason for hisdischarge, I rely as I did in the case of Patterson on theevidence that Respondent had a permissive operation. Inaddition, I note the testimony of Foreman Wyckoff thatrequests for permission to leave early happen frequently,and "If someone of the employees has something he hadto tend to, why we let them go." Yet, Cline was abruptlydischarged for leaving work early without permission on 1day. There was no warning, nor any inquiry about hisreasons. As a matter of fact, at the time of the dischargeRichard Stevens had not even bothered to inquire whetherCline had permission to leave early the first day. Finally,Icannot ignore the uncontradicted evidence that RobertStevens told employees that same day that "Well, now,we got rid of the Union agitator." Cf.InlandMotors,supra.Accordingly, and in view of Respondent's provenanimus against the Union and its contemporaneous 8(a)(1)conduct, I find that Respondent discharged Cline todiscourage membership in or adherence to the Union andthat it thereby violated Section 8(a)(3) and (1) of the Act.The case of Ramsey has certain significant differenceswhich compel me to conclude that the evidence isinsufficient to warrant a finding that his discharge wasdiscriminatorily motivated.To begin with, I do not credit Ramsey. His conductduring the week of January 13 as described by Grangerbelie his claim that he was sick. Ramsey did not go to adoctor until after he was discharged, and it is clear fromGranger's testimony, which I credit, that Ramsey hadplanned to work with him and that the claim of illnesswas a pretext to be absent from work. For this reason, Isee no relevance to all the testimony that Ramsey had anagreement with Robert Stevens that he could have timeoff for planting and harvesting his crops. When the timearrived to combine his corn the week of January 13,Ramsey did not assert his right under the agreement totake time off to harvest his corn, but instead chose toreport that he was sick. In this circumstance whateveragreement there was between Ramsey and Robert Stevenscannot be relied upon as justification for his absence forthe week in question.Iconclude, therefore, that Ramsey was not sick andthathisabsence from work constituted ground fordischarge.As in the cases of Patterson and Cline, onemust still look to Respondent's true motive in discharginghim, only in this instance, I find no parallel to Ramsey'sconduct, and Respondent's permissiveness adverted toearlierwas not shown to extend to a week's absence, inparticular, an absence for which the Respondent had beengiven a false reason and which it had learned was false.Under these circumstances, including the fact that thedischarge occurred several weeks after the election andthatRamsey's discharge could in no way affect theresults, I am not persuaded that there is a preponderanceof evidence to support a finding that the discharge wasdiscriminatorily motivated.Inarrivingatthisconclusion,Ihave carefullyconsideredRobert Stevens' action on December 4 inputting right under Ramsey's nose a statement of accountwith a threat of suit on December 6. Such action can be RICHARD V. STEVENS151attributed to nothing other than Stevens' resentment ofthe fact that Ramsey wasa unionadherent and that hehad attended the R case hearing. The debt in question wasone of long standing, and although Robert Stevens mayhave discussed payment with Ramsey before December 4,Respondent had not seriously pressed the matter before.In other circumstances, the malice in this action would besufficienttowarrant a finding that the subsequentdischarge was unlawfully motivated. In this case, however,the discharge did not occur until 6 weeks later, after anelection had been held and after Ramsey had absentedhimself for a week by falsely claiming he was ill.The circumstances surrounding Ramsey's dischargeoffer no evidentiary support for a finding of unlawfulmotivation. The statement attributed to Richard StevensbyRamsey about costing the organization money, ifcredited,arguably had reference to Ramsey'sunionactivity.However, I do not credit it. Ramsey was agenerally unreliable witness, and I perceive no reason tocredit this particular bit of his testimony.For all the foregoing reasons, I shall recommend thattheallegationthatRamseywasdiscriminatorilydischarged be dismissed.IV. THE CHALLENGED BALLOTS: CASE 3-RC-4542The tally of ballots in the Case 3-RC-4542 showed fourvotes cast for union representation, four against, and threechallenged ballots.Two of the challenged ballots werethose of Cline and Patterson who were challenged by theBoard agent on the ground they were not on the eligibilitylist,and they were not on the eligibility list because theyhad been discharged prior to the election. Since I havefound that they were discriminatorily discharged, itfollows that they were eligible to vote.In the case of Patterson, Respondent asserts thatshould it be concluded that he was discriminatorilydischarged, the challenge to his ballot should neverthelessbe sustained because the Union paid Patterson because hevoted.After his discharge Patterson went to work for anemployer in Rochester, New York, and on the day of theelection he took a day off to travel to Scio, New York, inorder to vote. After Patterson had cast his vote, and as hewas leaving the shop, he met Union Representative JohnJackson who told him that the Union had a policy ofcompensating individuals who lost wages to cast theirballots in a Board election. Jackson asked for his addressinRochester and his rate of pay. Both Patterson andJackson testified that they had never discussed thequestion of such a payment at any time prior to theelection, and Patterson had not been promised payment.There is no evidence to the contrary and I credit bothPatterson and Jackson.Patterson testified that long before the election, evenbefore his employment by Respondent, he had discussionswith a relative who was a union member in which mentionhad been made of situations where an employee would bereimbursed for loss of pay incurred in going to the polls,and Patterson thought he might get reimbursed when hetraveled from Rochester to Scio to vote, although "I wascoming down anyway to vote."Respondent contends that Patterson's testimony abouta conversation or conversations with a relative presents anincredible story and that it must be concluded thatPatterson was in fact told prior to the election that hewould be reimbursed. Alternatively, Respondent contendsitmust be found Pattersonknewhe would be paid, andthat, coupled with the fact of reimbursement, is enough toinvalidate his vote. I find no merit to these arguments,and I do not deem any of the cases cited by Respondentapposite.The parties to a Board election havea legitimateinterestin seeingthat employees exercise their franchise.For this reason, the Board has long held that a union mayprovide transportation to employees in order that theymay vote(Charles T. Brandt, Inc.,118 NLRB 956, 959)orevenmake payments constituting a reasonablereimbursement for expenses of transportation(FederalSilkMills,107 NLRB 876). Whether or not a particularpayment is impropermustdependuponallthecircumstancesofthecase.Includedamong thesecircumstances is the fact that Patterson was the employeewho brought the union cards to the shop and signed onehimself, and that at the time of the election there waspending an unfair labor practice charge filed by the Unionon his behalf alleging that he had been unlawfullydischarged. In my opinion, neither a promise nor thereimbursementofactualwages lost by an allegeddiscriminatee in casting his ballot in these circumstancescan be deemed to be improper. In any event, not only wasthere no promise of reimbursement prior to the voting,but also Patterson had decided to vote and had cast hisballot before he learned that he would be reimbursed.Under the circumstances, thereis nobasis for invalidatinghis ballot.10The remaining challenge is that of the ballot cast byDavid Mack on the ground that he lived with the StevensfamilyMack was a student at a nearby college and hadboarded at the home of Richard Stevens during his firstyear of college in 1967 andagain in thesecond yearbeginningSeptember 1968 In the fall of 1968, Mackasked Richard Stevens for employment because he waslow on money and needed money for a trip to Europe thathewas planning on. Stevens agreed to give himemployment and Mack began working at the beginning ofNovember and worked until March 19, 1969. He received$1.75 per hour and worked regularly from 2 to 4:30 p.m.,Monday through Friday, and sometimes on Saturday.At the time he asked for and received the job, therewas no special understanding about the duration of hisemployment, although Mack had advised Richard Stevensof the possibility that the school might assign him to workblock" in the spring of 1969, in which event he could nolonger work. If that did not materialize, Mack intended toquit in June 1969, when he graduated and to return to hishometown, Utica, New York.The basis of the challenge "lives with family" is legallyinsufficient.Mack is not a relative of the Stevens andenjoyed no special privilegesas anemployee. However, itappears thatMack's ballot is subject to challenge onanotherground,namely, that he was a temporaryemployee,withnocommunityofinterestwithRespondent's regular employees.12 Respondent contendsthat a regular part-time employee, even a student, iseligible to vote, and that the evidence clearly shows thatMack was a regular part-time employee. However,Mack's eligibility is not to be determined solely on the"Respondent also contends that the payment to Patterson constitutesground for setting aside the election,and that unusual circumstances (i.e ,Respondent lacked knowledge of the payment)justify an exception to the5-day rule for filing objections contained in Sec 102.69(a) of the Board'sRules and Regulations.Since the payment was not improper,there is noneed to reach this contention"A program whereby a student works for a company and receivescollege credit"Although this was not the basis of the challenge,Respondent does notdispute that the Regional Director could rely on any other grounds forinvalidatingaballotdiscovered in the course of his investigationMitchiyoshiUyeda,d/b/a Udaco Manufacturing Company.164 NLRBNo. 84 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDbasisof his statusasa regularpart-time employee."Eligibility to vote depends on whether an employee issufficiently concerned with the terms and conditions ofemployment in a unit to warrant his participation in theselectionofa bargainingagent."N.L.R.B. v. BelcherTowing Co.,284 F.2d 118 (C.A. 5). It is abundantly clearin this case that Mack's employment was of a temporarynature and that he lacked a community of interest withthe regular employees.While he could theoretically havecontinued to work for Respondent as long as he wantedto, the expiration of his period of employment was in factcertain,theonly uncertainty being the causal event,assignmentto-work block or graduation. Mack admittedhe "had no interest in the Union and I paid very littleattention about it, because I was just working there to gotoAlfred." The only reason he voted was that he wasasked to do so by Stevens. Under all the circumstances, Ifind thatMack was a temporary employee ineligible tovote.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above,occurring in connectionwith its operationsdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.VI. THE REMEDYHaving found that Respondent violated Section 8(a)(1)and (3) of the Act, I shall recommend that it be orderedtoceaseand desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.As I have found that Respondent discriminatorilydischargedRichard Patterson and Larry Cline, I shallrecommend that it be ordered to offer them immediateand full reinstatement to their former or a substantiallyequivalent position, without prejudice to their seniority orother rights and privileges, and to make them whole forany loss ofearningsthey may-have suffered by reason ofthe discrimination against them by payment to them of asum of money equal to that which they normally wouldhave earned as wages from the date of their discharge tothe date of the offer of reinstatement, less net earnings, towhich shall be added interest at the rate of 6 percent perannum in accordance with the formula set forth in F. W.Woolworth Company,90 NLRB 289, andIsisPlumbing& Heating Co.,138 NLRB 716.In view of the nature of the unfair labor practicescommitted, and the substantial evidence of Respondent'sdisregard for the Section 7 rights of its employees, inorder to prevent the commission of other unfair laborpractices, I shall recommend that Respondent be placedunder a broad order to cease and desist from in anymanner infringingupon the rights of employeesguaranteed in Section 7 of the Act.In accordance with the order consolidating cases andthe terms of the agreement for consent election providingfor a final decision of the issues in the R case by theRegional Directorrather than by the Board, I shall orderthatCase 3-RC-4542 be severed and remanded to theRegional Director for Region 3 for further processing ashe deems appropriate.Upon the foregoing findings of fact, and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW1.RichardV.Stevens,an individual, d/b/a TheStevensMachine Company, and Richard V. Stevens andRobert L. Stevens, partnership, d/b/a Stevens EquipmentCompany, constituteasingleemployer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Lodge 1580, International Association of MachinistsandAerospaceWorkers,AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3.By interrogating itsemployeesunderthecircumstances described herein, by threatening employeeswith discharge and bodily harm because of their unionactivities,and by granting wage increases to induceemployees towithdrawsupportfrom the Union,Respondent has engagedin and isengaging in unfair laborpractices within the meaning of Sections 8(a)(1) and 2(6)and (7) of the Act.4.By discharging Richard Patterson and Larry Clinebecause of their union activities, Respondent has engagedin unfair labor practices and is engaging in unfair laborpractices within themeaningof Sections 8(a)(1) and (3)and 2(6) and (7) of the Act.5.GeneralCounselfailedtoestablishbyapreponderanceofevidence thatRespondent violatedSection 8(a)(1) and (3) of the Act by discharging LaverneRamsey.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this case, Ihereby issue the following:RECOMMENDED ORDERRespondent, Richard V. Stevens, an individual, d/b/aThe Stevens Machine Company, and Richard V. StevensandRobertL.Stevens,partnership,d/b/aStevensEquipment Company, its agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalfof Lodge 1580, International Association of Machinistsand Aerospace Workers, AFL-CIO, or in any other labororganization of its employees, by discharging or otherwisediscriminating in regard to the hire or tenure ofemployment or any terms or conditions of employment ofits employees.(b) Interrogating its employees concerning their unionactivities or desiresin a mannerconstituting interference,restraint, or coercion in violation of Section 8(a)(1) of theAct.(c)Threatening employees with discharge or bodilyharm because of their union activities.(d)Granting wage increases to employees to inducethem to withdraw their support from the Union.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to RICHARD V. STEVENSself-organizationtoform,join,orassistlabororganizations,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inconcertedactivitiesforthepurposeofcollectivebargainingorothermutualaidorprotectionasguaranteed by Section 7 of the Act, or to refrain from anyor all such activities.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)OfferRichardPattersonandLarryM. Clineimmediate and full reinstatement to their former or asubstantially equivalent position without prejudice to theirseniority or other rights or privileges, and make themwhole for any loss of pay they may have suffered byreason of the discrimination against them by payment toeach of them a sum of money equal to the amount theynormally would have earned as wages from the date oftheir discharge to the date of their reinstatement in themanner set forth in the section entitled "The Remedy."(b)Notify the above-mentioned employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service and Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard and its agents for examination and copying, allpayrollrecords,socialsecurityrecords,timecards,personnel records and reports, and all other recordsrelevant and necessary to a determination of the amountsof backpay due under the terms of this RecommendedOrder.(d) Post at its Scio, New York, place of business copiesof the attached notice marked "Appendix."" Copies ofsaid notice on forms provided by the Regional Directorfor Region 3, after being duly signed by Respondent, shallbe posted by it immediately upon receipt thereof andmaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced or covered by any other material.(e)Notify the said Regional Director, in writing, within20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith."As to the allegations of the complaints found not tohave constituted violations of the Act, it is recommendedthat they be dismissed.ORDER SEVERING AND REMANDINGCASE 3-RC-4542Case3-RC-4542isherebyseveredfromtheconsolidated proceeding and remanded to the RegionalDirector for Region 3 for further action as he deemsappropriate in accordance with Section102.62(a) of theBoard'sRules and Regulations."In the eventthat thisRecommendedOrder is adopted bythe Board,the words "a Decisionand Order"shall be substitutedfor the words "theRecommendedOrder ofa Trial Examiner"in the notice.If the Board'sOrder is enforced bya decreeof a UnitedStatesCourt of Appeals, thenotice will be further amendedby thesubstitution of the words "a Decreeof the UnitedStatesCourt of AppealsEnforcing an Order" for the words"a Decision and Order.""In the event that this RecommendedOrderisadopted by the Boardthis provision shall be modified to read:"Notify theRegional Director, inwriting,within 10 days from the date of thisOrder,what steps Respondenthas takento complyherewith."APPENDIXNOTICE TO ALL EMPLOYEES153Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a trial in which both sides had the opportunity topresent their evidence, theNationalLaborRelationsBoard has found that we violated the law and has orderedus to post this Notice and to keep our word about whatwe say in this Notice.The Actgives all employees these rights:To engage in self-organizationTo form,join,or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with thoserights.More specifically,WE WILL NOT question you about your unionmembership,desires or activities,unlesswe have alawful purpose,and then we will tell you our purposeand we assure you we will not punish you because ofyour answers.WE WILL NOT threaten you with discharge, bodilyharm,or any other reprisals,because of your unionmembership,desires or activities.WE WILL NOT grant wage increases to induce you towithdraw support from the Union.Since the Board found that we violated the law whenwe fired Richard Patterson and Larry Cline We willoffer them their jobs back and pay themfor any lossof pay theymay have suffered because we fired them.You are free to become and remain members of Lodge1580,InternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,orany other labororganization, and we won't punish you in any way if youdo.DatedBySTEVENSMACHINECOMPANY ANDSTEVENS EQUIPMENTCOMPANY(Employer)(Representative)(Title)Note:NotifyRichard Patterson and Larry Cline ifpresently serving in the Armed Forces of the UnitedStatesoftheirrightstofullreinstatementuponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Fourth Floor,The 120Building,120 Delaware Avenue, Buffalo, NewYork 14202, Telephone 716-842-3100.